DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the compound” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a compound”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-10, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUN (US 20160372524 A1).
	Regarding claim 1, YUN teaches an organic light-emitting device (see the organic light emitting display in Fig. 1) comprising:
a first electrode (see the anode 110); 
a second electrode (see the cathode 220) facing the first electrode (see Fig. 1); and 
an organic layer disposed between the first electrode and the second electrode (see the organic layer of 120, 130, 140, 150, 210 disposed between the anode 110 and the cathode 220) and comprising an emission layer (see the light emitting layer 140), 
wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0056] the anode 110 may further comprise a reflective layer formed of one among aluminum (Al), silver (Ag), or nickel (Ni) under a layer formed of one among ITO, IZO, or ZnO; [0073] The cathode 220 is an electron injection electrode, and may be formed of magnesium (Mg), calcium (Ca), aluminum (Al), silver (Ag), or an alloy thereof), and wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group (see the Chemical Formula I
    PNG
    media_image2.png
    340
    385
    media_image2.png
    Greyscale
in YUN, wherein L1 is L01, 
    PNG
    media_image3.png
    97
    161
    media_image3.png
    Greyscale
 (see [0024]), wherein X1 to X5 comprise at least one N atom, and X6 to X10 comprise at least one N atom, X11 to X13 comprise 1 to 3 N atoms, at least one among X1 to X13 with no corresponding N atoms is one among C, and Si, and R1 to R12 may be independently one among hydrogen, a substituted or unsubstituted aryl group with 6 to 60 carbon atoms, a substituted or unsubstituted heteroaryl group with 3 to 60 carbon atoms, an alkyl group with 1 to 20 carbon atoms, an alkoxy group with 1 to 20 carbon atoms, and an amino group with 1 to 20 carbon atoms, with provision that R1 to R10 is absent when the corresponding X1 to X10 is N (see [0029]); 
    PNG
    media_image3.png
    97
    161
    media_image3.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
wherein l, m are 0, R5 is hydrogen, 
    PNG
    media_image5.png
    142
    108
    media_image5.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    325
    183
    media_image7.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).
  
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches R1 to R4 in Formula 1 are each, independently from one another, a unsubstituted or substituted C1-C60 alkyl group, a unsubstituted or substituted C6-C60 aryl group, a unsubstituted or substituted C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group ([0029] X1 to X5 comprise at least one N atom, and X6 to X10 comprise at least one N atom, R1 to R12 may be independently one among hydrogen, a substituted or unsubstituted aryl group with 6 to 60 carbon atoms, a substituted or unsubstituted heteroaryl group with 3 to 60 carbon atoms, an alkyl group with 1 to 20 carbon atoms).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches L1 and L2 in Formula 1 are each, independently from one another: a phenylene group, a naphthvlene group, a fluorenylene group, a spiro-bifluorenylene group, a benzofluorenvlene group, a dibenzotluorenylene group, a phenanthrenylene group, an anthracenylene group. a fluoranthenvlene group, a triphenylenylene group, a pyrenvlene group, a chrysenylene group, a perylenylene group. a pentaphenylene group, a hexacenylene group, a pentacenylene group, a thiophenylene group. a furanvlene group, a carbazolyiene group, an indolylene group, an isoindolylene group, a benzofuranvlene group, a benzothiophenvlene group, a dibenzofuranylene group, a 9 dibenzothiophenylene group, a benzocarbazolylene group, a dibenzocarbazolylene group, a 10 dibenzosilolylene group, a pyridinylene group. an imidazolylene group. a pyrazolylene group, a 11 thiazolylene group, an isothiazolylene group. an oxazolvlene group, an isoxazolylcne group, a thiadiazolylene group, an oxadiazolylene group, a pyrazinylene group. a pyrimidinylene group, a pyridazinylene group, a triazinylene group, a quinolinylene group, an isoquinolinylene group, a benzoquinolinylene group, a phthalazinylene group, a naphthyridinylene group, a quinoxalinylene group, a quinazolinylene group, a cinnolinylene group, a phenanthridinylene group, an acridinylene group, a phenanthrolinylenc group, a phenazinylene group, a benzimidazolylene group, an isobenzothiazolylene group, a benzoxazolylene group, an isobenzoxazolylene group, a triazolylene group, a tetrazolyiene group, an imidazopyridinylcne group, an imidazopyrimidinylene group, or an azacarbazolylene group, each, independently from one another, optionally substituted with at least one of deuterium, -F. -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a CI-C20 alkyl group, a C l-C20 alkoxy group, a phenyl group. a biphenyl group, a terphenyl group, a naphthyl group. a fluorenyi group. a spiro-bifluoreny group. a benzofluorenyl group, a dibenzofluorenyi group. a phenanthrenyl group. an anthracenyi group. a fluoranthenyi group. a triphenylenyl group. a pyrenyl group, a chrysenvl group, a perylenyl group, a pentaphenyl group. a hexacenyl group, a pentacenyl group, a thiophenyl group, a furanyl group, a carbazolyl group. an indolyl group, an isoindolyl group. a benzofturanyl group, a benzothiophenyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, a dibenzosilolyl group, a pyridinyl group, an imidazolyi group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a thiadiazolyl group, an oxadiazolyl group, a pyrazinyl group, a pyrimidinvl group, a pyridazinyl group, a triazinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group. a phenanthridinyi group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, an isobenzothiazolyl group, a benzoxazolyl group. an isobenzoxazolyl group, a triazolyl group, a tetrazolyi group. an imidazopyridinyl group. an imidazopyrimidinyl group, or an azacarbazolyI group (For claim 1, the L1 in Formula I
    PNG
    media_image2.png
    340
    385
    media_image2.png
    Greyscale
in YUN, is alternatively, L04 
    PNG
    media_image9.png
    160
    409
    media_image9.png
    Greyscale
(see [0024]), which corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
wherein l, m are 1, R5 is hydrogen, L2 is a phenylene group, L1 is fluorenylene group.

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches l and m are each, independently from one another, 0 or 1 (l, m are 0, see the rejection of claim 1).
 	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
the compound of Formula 1 is a compound of Formula 2 below: 3 <Formula 2> 
    PNG
    media_image11.png
    205
    448
    media_image11.png
    Greyscale
 wherein R1 to R5, L1, a, and 1 in Formula 2 have the same meanings as in claim 1 (see the rejection of claim 1; see the Chemical Formula I
    PNG
    media_image2.png
    340
    385
    media_image2.png
    Greyscale
in YUN, wherein L1 is L01, 
    PNG
    media_image3.png
    97
    161
    media_image3.png
    Greyscale
 (see [0023]-[0024]), wherein X11 to X13 comprise 3 N atoms, see the chemical structures in [0023]; 
    PNG
    media_image3.png
    97
    161
    media_image3.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image12.png
    155
    180
    media_image12.png
    Greyscale
wherein l is 0, R5 is hydrogen, 
    PNG
    media_image5.png
    142
    108
    media_image5.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    325
    183
    media_image7.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image13.png
    187
    127
    media_image13.png
    Greyscale
).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches the compound of Formula 1 is a 2 compound of Formula 3 below: <Formula 3> 
    PNG
    media_image14.png
    187
    472
    media_image14.png
    Greyscale
wherein R1 to R5, R12, L1, a, and 1 in Formula 3 have the same meanings as in claim 1 (see the rejection of claim 1; see the Chemical Formula I
    PNG
    media_image2.png
    340
    385
    media_image2.png
    Greyscale
in YUN, wherein L1 is L01, 
    PNG
    media_image3.png
    97
    161
    media_image3.png
    Greyscale
 (see [0023]-[0024]), wherein X11 to X13 comprise 2 N atoms, see the chemical structures in [0023]; 
    PNG
    media_image3.png
    97
    161
    media_image3.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image12.png
    155
    180
    media_image12.png
    Greyscale
wherein l is 0, R5 is hydrogen, 
    PNG
    media_image5.png
    142
    108
    media_image5.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    325
    183
    media_image7.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image15.png
    188
    168
    media_image15.png
    Greyscale
, wherein R12 is hydrogen).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	YUN teaches R12 is hydrogen or deuterium (see the rejection of claim 9). 

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches the first electrode comprises an anode (see the anode 110), the second electrode comprises a cathode (see the cathode 220), and the organic layer comprises i) a hole transport region (see the hole transport region of the hole injection layer 120 & the hole transport layer 130) disposed between the first electrode and the emission layer (see Fig. 1) and comprises a hole injection layer, a hole transport layer, a buffer layer, an electron blocking layer, or any combination thereof (see the hole injection layer 120 & the hole transport layer 130), and ii) an electron transport region (see the electron transport region of the electron transport layer 150 & the electron injection layer 210) disposed between the emission layer and the second electrode (see Fig. 1) and comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see the electron transport layer 150 & the electron injection layer 210).  

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches the emission layer comprises a fluorescent emission layer ([0059] the light emitting layer 140 may emit light of red (R), green (G), blue (B), or yellow (Y), and may be formed of a fluorescent material).  

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 1.
	YUN teaches the emission layer comprises a blue emission layer ([0059] the light emitting layer 140 may emit light of blue (B)).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 20180114917 A1).
	Regarding the claimed limitations required by claim 1 on which claim 3 depends, LEE teaches an organic light-emitting device (see the organic optoelectric device including the light emitting layer 32 in Fig. 1) comprising:
a first electrode (see the anode 10); 
a second electrode (see the cathode 20) facing the first electrode (see Fig. 1); and 
an organic layer disposed between the first electrode and the second electrode (see Fig. 1; [0067] The organic layer 30 includes a hole transport layer 31, a light emitting layer 32, and a hole transport auxiliary layer 33 between the hole transport layer 31 and the light emitting layer 32) and comprising an emission layer (see the light emitting layer 32), 
wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0065] The anode 10 may be for example a metal nickel, platinum, vanadium, chromium, copper, zinc, gold, and the like or an alloy thereof; metal oxide such as zinc oxide, indium oxide, indium tin oxide (ITO), indium zinc oxide (IZO), and the like; a combination of metal and oxide such as ZnO and Al or SnO2 and Sb; a conductive polymer such as poly(3-methylthiophene), poly(3,4-(ethylene-1,2-dioxy)thiophene) (PEDT), polypyrrole, and polyaniline, but is not limited thereto; [0066] The cathode 20 may be for example a metal or an alloy thereof such as magnesium, calcium, sodium, potassium, titanium, indium, yttrium, lithium, gadolinium, aluminum silver, tin, lead, cesium, barium, and the like; a multi-layer structure material such as LiF/AI, LiO2/AI, LiF/Ca, LiF/Al and BaF2/Ca, but is not limited thereto), and wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group (see the Chemical Formula I 
    PNG
    media_image16.png
    286
    508
    media_image16.png
    Greyscale
in LEE; [0039] In Chemical Formula I, [0040] Ar1 to Ar4 are independently a substituted or unsubstituted C6 to C30 aryl group, [0041] R is independently hydrogen, deuterium, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C3 to C40 silyl group, or a combination thereof, [0042] each of R is the same or different, [0043] n is an integer of 2 to 10. [0044] Herein “substituted” refers to replacement of at least one hydrogen by deuterium, a cyano group, a nitro group, a halogen-substituted C1 to C10 alkyl group, a C1 to C40 silyl group, a C1 to C30 alkyl group, a C1 to C10 alkylsilyl group, a C6 to C30 arylsilyl group, a C3 to C30 cycloalkyl group, a C2 to C30 heterocycloalkyl group, a C6 to C30 aryl group, or a C1 to C20 alkoxy group.[0045] n may be greater than or equal to 2, all the linking groups may be linked at a meta position, and each substituent, R of the linking groups may be the same or different; 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image18.png
    171
    120
    media_image18.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image19.png
    134
    163
    media_image19.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).
	And, LEE teaches R1 to R4 in Formula 1 are each, independently from one another: a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a thiophenyl group, a furanyl group, a carbazolyl group, an indolyl group, an isoindolyl group, a benzofuranyl group, a benzothiophenyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, a dibenzosilolyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a thiadiazolyl group, an oxadiazolyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an imidazopyridinyl group, an imidazopyrimidinyl group, or an azacarbazolyl group; each, 16 independently from one another, optionally substituted with at least one of deuterium, -F, -Cl, -Br, -I, a 17 hydroxyl group, a cyano group, a nitro group, an amidino group, a hvdrazino group, a hydrazono group, a 18 C1-C20 alkyl group, a CI-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-bifluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenvl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrvsenvl group, a pervlenvi group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a thiophenyl group, a furanvl group, a carbazolvl group, an indolyl group, an isoindolyl group, a benzofuranvl group, a beuzothiophenvl group, a dibcnzofuranyl group, a dibenzothiophenyl group. a benzocarbazolvl group, a dibenzocarbazolvl group, a dibenzosilolyl group, an imidazolyl group, a pyrazolyl group, a thiazolvl group, an isothiazolyi group, an oxazolyl group, an isoxazolyl group, a thiadiazolvl group. an oxadiazolvl group, a quinolinvl group. an isoquinolinyl group, a benzoquinolinyl group. a phthalazinvl group. a naphthyridinvl group, a quinoxalinvl group, a quinazolinvl group. a cinnolinyl group. a phenanthridinvl group, an acridinvl group, a phenanthrolinvl group. a phenazinyl group. a benzimidazolvl group. an isobenzothiazolvl group, a benzoxazolvl group. an isobenzoxazolvl group. a triazolvl group. a tetrazolvl group, an imidazopyridinyl group, an imidazopyrimidinvl group. an azacarbazolvl group. -Si(Q3 1)(Q32)(Q33). -N(Q3 1)(Q32). -B(Q3 1)(Q32). -C(=0)(Q3 1). -S(=0)(Q3 1). or -P(=0)(Q3 1)(Q32), wherein Q3 1 to Q33 have the same meanings as in claim 1 (see the discussion above; [0040] Ar1 to Ar4 are independently an unsubstituted C6 aryl group).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 20180114917 A1).
	Regarding the claimed limitations required by claim 1 on which claim 6 depends, LEE teaches an organic light-emitting device (see the organic optoelectric device including the light emitting layer 32 in Fig. 1) comprising:
a first electrode (see the anode 10); 
a second electrode (see the cathode 20) facing the first electrode (see Fig. 1); and 
an organic layer disposed between the first electrode and the second electrode (see Fig. 1; [0067] The organic layer 30 includes a hole transport layer 31, a light emitting layer 32, and a hole transport auxiliary layer 33 between the hole transport layer 31 and the light emitting layer 32) and comprising an emission layer (see the light emitting layer 32), 
wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0065] The anode 10 may be for example a metal nickel, platinum, vanadium, chromium, copper, zinc, gold, and the like or an alloy thereof; metal oxide such as zinc oxide, indium oxide, indium tin oxide (ITO), indium zinc oxide (IZO), and the like; a combination of metal and oxide such as ZnO and Al or SnO2 and Sb; a conductive polymer such as poly(3-methylthiophene), poly(3,4-(ethylene-1,2-dioxy)thiophene) (PEDT), polypyrrole, and polyaniline, but is not limited thereto; [0066] The cathode 20 may be for example a metal or an alloy thereof such as magnesium, calcium, sodium, potassium, titanium, indium, yttrium, lithium, gadolinium, aluminum silver, tin, lead, cesium, barium, and the like; a multi-layer structure material such as LiF/AI, LiO2/AI, LiF/Ca, LiF/Al and BaF2/Ca, but is not limited thereto), and wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group (see the Chemical Formula I 
    PNG
    media_image16.png
    286
    508
    media_image16.png
    Greyscale
in LEE; [0039] In Chemical Formula I, [0040] Ar1 to Ar4 are independently a substituted or unsubstituted C6 to C30 aryl group, [0041] R is independently hydrogen, deuterium, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C3 to C40 silyl group, or a combination thereof, [0042] each of R is the same or different, [0043] n is an integer of 2 to 10. [0044] Herein “substituted” refers to replacement of at least one hydrogen by deuterium, a cyano group, a nitro group, a halogen-substituted C1 to C10 alkyl group, a C1 to C40 silyl group, a C1 to C30 alkyl group, a C1 to C10 alkylsilyl group, a C6 to C30 arylsilyl group, a C3 to C30 cycloalkyl group, a C2 to C30 heterocycloalkyl group, a C6 to C30 aryl group, or a C1 to C20 alkoxy group.[0045] n may be greater than or equal to 2, all the linking groups may be linked at a meta position, and each substituent, R of the linking groups may be the same or different; 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image18.png
    171
    120
    media_image18.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image19.png
    134
    163
    media_image19.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).
	And, LEE teaches R1 to R4 are each, independently from one another, a formula of Formulae 2a to 2d:

    PNG
    media_image20.png
    369
    593
    media_image20.png
    Greyscale
[AltContent: rect] wherein H1 in Formulae 2a to 2d is 0, S, or NR11, Z1 to Z9, and R 1I are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid or a salt thereof, a sulfonic acid or a salt thereof, a phosphoric acid or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a benzimidazolyl group, or a phenanthrolinyl group, 13 al is 1, 2, 3, 4, or 5, 14 a5 is an integer from 1 2, 3, or 4, 15 a6 and a7 are each, independently from one another, 1,2, or to 3, a8 and a9 are each, independently from one another, 1, 2, 3, or 4, and * indicates a binding site to a neighboring atom (see the discussion above; [0040] Ar1 to Ar4 are independently an unsubstituted C6 aryl group).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 20180114917 A1).
	Regarding the claimed limitations required by claim 1 on which claim 7 depends, LEE teaches an organic light-emitting device (see the organic optoelectric device including the light emitting layer 32 in Fig. 1) comprising:
a first electrode (see the anode 10); 
a second electrode (see the cathode 20) facing the first electrode (see Fig. 1); and 
an organic layer disposed between the first electrode and the second electrode (see Fig. 1; [0067] The organic layer 30 includes a hole transport layer 31, a light emitting layer 32, and a hole transport auxiliary layer 33 between the hole transport layer 31 and the light emitting layer 32) and comprising an emission layer (see the light emitting layer 32), 
wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0065] The anode 10 may be for example a metal nickel, platinum, vanadium, chromium, copper, zinc, gold, and the like or an alloy thereof; metal oxide such as zinc oxide, indium oxide, indium tin oxide (ITO), indium zinc oxide (IZO), and the like; a combination of metal and oxide such as ZnO and Al or SnO2 and Sb; a conductive polymer such as poly(3-methylthiophene), poly(3,4-(ethylene-1,2-dioxy)thiophene) (PEDT), polypyrrole, and polyaniline, but is not limited thereto; [0066] The cathode 20 may be for example a metal or an alloy thereof such as magnesium, calcium, sodium, potassium, titanium, indium, yttrium, lithium, gadolinium, aluminum silver, tin, lead, cesium, barium, and the like; a multi-layer structure material such as LiF/AI, LiO2/AI, LiF/Ca, LiF/Al and BaF2/Ca, but is not limited thereto), and wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group (see the Chemical Formula I 
    PNG
    media_image16.png
    286
    508
    media_image16.png
    Greyscale
in LEE; [0039] In Chemical Formula I, [0040] Ar1 to Ar4 are independently a substituted or unsubstituted C6 to C30 aryl group, [0041] R is independently hydrogen, deuterium, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C3 to C40 silyl group, or a combination thereof, [0042] each of R is the same or different, [0043] n is an integer of 2 to 10. [0044] Herein “substituted” refers to replacement of at least one hydrogen by deuterium, a cyano group, a nitro group, a halogen-substituted C1 to C10 alkyl group, a C1 to C40 silyl group, a C1 to C30 alkyl group, a C1 to C10 alkylsilyl group, a C6 to C30 arylsilyl group, a C3 to C30 cycloalkyl group, a C2 to C30 heterocycloalkyl group, a C6 to C30 aryl group, or a C1 to C20 alkoxy group.[0045] n may be greater than or equal to 2, all the linking groups may be linked at a meta position, and each substituent, R of the linking groups may be the same or different; 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image18.png
    171
    120
    media_image18.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image19.png
    134
    163
    media_image19.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).
	And, LEE teaches L1 and L2 are each, independently from one another, a compound of Formula 3a: 
    PNG
    media_image21.png
    175
    177
    media_image21.png
    Greyscale
 3a wherein Z 11 in Formula 3a is hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid or a salt thereof, a sulfonic acid or a salt thereof, a phosphoric acid or a salt thereof, a Cl - C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a triazinyl group, a benzimidazolyl group, or a phenanthrolinyl group, al l is 1, 2, 3, or 4, and * indicates a binding site to a neighboring atom (see the discussion above; see 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
, wherein n is 3).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 20180114917 A1).
	Regarding the claimed limitations required by claim 1 on which claim 14 depends, LEE teaches an organic light-emitting device (see the organic optoelectric device including the light emitting layer 32 in Fig. 1) comprising:
a first electrode (see the anode 10); 
a second electrode (see the cathode 20) facing the first electrode (see Fig. 1); and 
an organic layer disposed between the first electrode and the second electrode (see Fig. 1; [0067] The organic layer 30 includes a hole transport layer 31, a light emitting layer 32, and a hole transport auxiliary layer 33 between the hole transport layer 31 and the light emitting layer 32) and comprising an emission layer (see the light emitting layer 32), 
wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0065] The anode 10 may be for example a metal nickel, platinum, vanadium, chromium, copper, zinc, gold, and the like or an alloy thereof; metal oxide such as zinc oxide, indium oxide, indium tin oxide (ITO), indium zinc oxide (IZO), and the like; a combination of metal and oxide such as ZnO and Al or SnO2 and Sb; a conductive polymer such as poly(3-methylthiophene), poly(3,4-(ethylene-1,2-dioxy)thiophene) (PEDT), polypyrrole, and polyaniline, but is not limited thereto; [0066] The cathode 20 may be for example a metal or an alloy thereof such as magnesium, calcium, sodium, potassium, titanium, indium, yttrium, lithium, gadolinium, aluminum silver, tin, lead, cesium, barium, and the like; a multi-layer structure material such as LiF/AI, LiO2/AI, LiF/Ca, LiF/Al and BaF2/Ca, but is not limited thereto), and wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group (see the Chemical Formula I 
    PNG
    media_image16.png
    286
    508
    media_image16.png
    Greyscale
in LEE; [0039] In Chemical Formula I, [0040] Ar1 to Ar4 are independently a substituted or unsubstituted C6 to C30 aryl group, [0041] R is independently hydrogen, deuterium, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C3 to C40 silyl group, or a combination thereof, [0042] each of R is the same or different, [0043] n is an integer of 2 to 10. [0044] Herein “substituted” refers to replacement of at least one hydrogen by deuterium, a cyano group, a nitro group, a halogen-substituted C1 to C10 alkyl group, a C1 to C40 silyl group, a C1 to C30 alkyl group, a C1 to C10 alkylsilyl group, a C6 to C30 arylsilyl group, a C3 to C30 cycloalkyl group, a C2 to C30 heterocycloalkyl group, a C6 to C30 aryl group, or a C1 to C20 alkoxy group.[0045] n may be greater than or equal to 2, all the linking groups may be linked at a meta position, and each substituent, R of the linking groups may be the same or different; 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image18.png
    171
    120
    media_image18.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image19.png
    134
    163
    media_image19.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).
	And, LEE teaches the emission layer comprises the compound (see the discussion above; [0058] The organic layer may include a light emitting layer and the light emitting layer may include the compound for an organic optoelectric device; [0038] A compound for an organic optoelectric device according to an embodiment is represented by Chemical Formula I.).

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 20180114917 A1).
	Regarding the claimed limitations required by claim 1 on which claims 16-17 depend, LEE teaches an organic light-emitting device (see the organic optoelectric device including the light emitting layer 32 in Fig. 1) comprising:
a first electrode (see the anode 10); 
a second electrode (see the cathode 20) facing the first electrode (see Fig. 1); and 
an organic layer disposed between the first electrode and the second electrode (see Fig. 1; [0067] The organic layer 30 includes a hole transport layer 31, a light emitting layer 32, and a hole transport auxiliary layer 33 between the hole transport layer 31 and the light emitting layer 32) and comprising an emission layer (see the light emitting layer 32), 
wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0065] The anode 10 may be for example a metal nickel, platinum, vanadium, chromium, copper, zinc, gold, and the like or an alloy thereof; metal oxide such as zinc oxide, indium oxide, indium tin oxide (ITO), indium zinc oxide (IZO), and the like; a combination of metal and oxide such as ZnO and Al or SnO2 and Sb; a conductive polymer such as poly(3-methylthiophene), poly(3,4-(ethylene-1,2-dioxy)thiophene) (PEDT), polypyrrole, and polyaniline, but is not limited thereto; [0066] The cathode 20 may be for example a metal or an alloy thereof such as magnesium, calcium, sodium, potassium, titanium, indium, yttrium, lithium, gadolinium, aluminum silver, tin, lead, cesium, barium, and the like; a multi-layer structure material such as LiF/AI, LiO2/AI, LiF/Ca, LiF/Al and BaF2/Ca, but is not limited thereto), and wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group (see the Chemical Formula I 
    PNG
    media_image16.png
    286
    508
    media_image16.png
    Greyscale
in LEE; [0039] In Chemical Formula I, [0040] Ar1 to Ar4 are independently a substituted or unsubstituted C6 to C30 aryl group, [0041] R is independently hydrogen, deuterium, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C3 to C40 silyl group, or a combination thereof, [0042] each of R is the same or different, [0043] n is an integer of 2 to 10. [0044] Herein “substituted” refers to replacement of at least one hydrogen by deuterium, a cyano group, a nitro group, a halogen-substituted C1 to C10 alkyl group, a C1 to C40 silyl group, a C1 to C30 alkyl group, a C1 to C10 alkylsilyl group, a C6 to C30 arylsilyl group, a C3 to C30 cycloalkyl group, a C2 to C30 heterocycloalkyl group, a C6 to C30 aryl group, or a C1 to C20 alkoxy group.[0045] n may be greater than or equal to 2, all the linking groups may be linked at a meta position, and each substituent, R of the linking groups may be the same or different; 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image18.png
    171
    120
    media_image18.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image19.png
    134
    163
    media_image19.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).
	And, LEE teaches “wherein the emission layer comprises a 2 host, wherein the host comprises the compound” in claim 16 and “wherein the compound is a delayed fluorescent host” (see the discussion above; [0058] The organic layer may include a light emitting layer and the light emitting layer may include the compound for an organic optoelectric device. For example, it may be included as a host of the light emitting layer. As specific examples, it may be included as a green phosphorescent host.).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over PEI (20170301880 A1) in view of LEE (US 20180114917 A1).
	Regarding claim 19, PEI teaches an electronic apparatus (see the display apparatus in Figs. 4, 3) comprising a thin-film transistor (see the thin film transistor 30) and the organic light-emitting device (see the OLED device in Fig. 3) of claim 1 (Regarding the limitation required by claim 1 on which claim 19 depends, PEI teaches an organic light-emitting device (see the OLED device in Fig. 3) comprising:
a first electrode (see the anode 10); 
a second electrode (see the cathode 11) facing the first electrode (see Fig. 3); and 
an organic layer disposed between the first electrode and the second electrode (see the organic layer of hole injection layer 141, hole transport layer 140, electron blocking layer 21, light emitting layer 120, electron transport layer 130 and comprising an emission layer (see the light emitting layer 120), wherein the first electrode and the second electrode each independently include at least one selected from lithium (Li), silver (Ag), magnesium (Mg), aluminum (Al), aluminum-lithium (Al-Li), calcium (Ca), magnesium-indium (Mg-In), magnesium-silver (Mg-Ag), indium tin oxide (ITO), zinc oxide (ZnO), tin oxide (SnO2) and indium zinc oxide (IZO) ([0057] the anode 10 may also be made of a transparent conductive material such as indium zinc oxide or indium tin oxide (ITO); [0029] the cathode metal layer comprises at least one of: silver, magnesium, aluminum, calcium, lithium, or gadolinium). Regarding the claimed “wherein the organic layer comprises the compound of Formula 1 below: <Formula 1>
    PNG
    media_image1.png
    206
    469
    media_image1.png
    Greyscale
wherein, in Formula 1, X1 is N or CR11, X2 is N or CR12, X3 is N or CR13, and at least one of X1 to X3 is N, Ri to R5 and Ri ito R13 are each, independently of one another, selected from hydrogen, deuterium, a substituted or unsubstituted C 1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1- C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted 19 C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted 20 or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a 21 substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non- aromatic fused polycyclic group, a substituted or unsubstituted monovalent non-aromatic fused heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=0)(Q1), - S(=0)2(Q 1), and -P(=O)(Q1)(Q2), and with the proviso that at least one of RI to R4 is an N-containing 6- membered heteroaryl group is excluded, L1 and L2 are each, independently of one another, a substituted or unsubstituted C4-C60 carbocyclic group, and a substituted or unsubstituted C1-C60 heterocyclic group, 1 and m are each, independently of one another, 0, 1, 2, or 3, a is 1, 2, 3, or 4, and at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3- C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted, a C6-C60 arylene group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic fused polycyclic group, the substituted monovalent non-aromatic fused heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is: deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group; a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, or a C1-C60 alkoxy group, each, independently from one another, substituted with at least one selected from deuterium, -F, - 45 Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a 46 hydrazono group, a C3-C10 cycloalkyl group, a C I-Cl 0 hcterocycloalkyl group, a C3-C10 cycloalkenyl 47 group, a C1-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q 1 I)(Q12)(Q13). -N(Q11)(Q 12), - B(Q11)(Q 12), -C(=0)(Q11), -S(=0)2(Q 11), or -P(=O)(Q 1 1)(Q 12): a C3-C10 cycloalkyl group, a C l-Cl 0 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 arvl group, a C6-C60 arvloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryi group, a monovalent non-aromatic fused polycyclic group, or a monovalent non-aromatic fused heteropolycyclic group: or a C3-C10 cycloalkyl group, a C [-Cl 0 heterocycloalkyl group, a C3-C 10 cycloalkenyl group, a Cl-C10 heterocycloalkenyl group, a C6-C60 anl group, a C6-C60 arvloxy group, a C6-C60 arvlthio group. a CI-C60 heteroarvl group. a monovalent non-aromatic fused polycyclic group. or a monovalent non-aromatic fused heteropolycyclic group. each substituted. independently from one another. with at ,9 least one of deuterium. -F, -Cl. -Br. -I. a hydroxyl group, a cyano group. a nitro group. an amidino group. a hydrazino group. a hydrazono group, a C 1-C60 alkyl group, a C2-C60 alkenyl group. a C2-C60 alkynyl group. a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a Cl-Ci0 heterocycloalkyl group, a C3-C10 cycloalkenyl group. a Cl-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arvlthio group. a CI-C60 hetcroarvl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group. -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), - B(Q21)(Q22), -C(=0)(Q21). -S(=O)J(Q2 1), -P(=0)(Q21)(Q22), wherein Q1 to Q3. Q11 to Q13. Q21 to Q23. and Q3 I to Q33 are each, independently from one another, hydrogen, deuterium, -F, -Cl, -Br, -1. a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 71 alkynyl group, a Cl-C60 alkoxy group, a C3-C 10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a 72 C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 73 heteroaryl group, a monovalent non-aromatic fused polycyclic group, a monovalent non-aromatic fused heteropolycyclic group, a biphenyl group, or a terphenyl group”,  PEI discloses the light emitting layer 120, but does not explicitly disclose the claimed compound.  However, LEE discloses the organic optoelectric device including the light emitting layer (see Fig. 1), wherein the light emitting layer may include the compound for an organic optoelectric device [0058] and a compound for an organic optoelectric device according to an embodiment is represented by Chemical Formula I [0038
    PNG
    media_image16.png
    286
    508
    media_image16.png
    Greyscale
in LEE; [0039] In Chemical Formula I, [0040] Ar1 to Ar4 are independently a substituted or unsubstituted C6 to C30 aryl group, [0041] R is independently hydrogen, deuterium, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C3 to C30 cycloalkyl group, a substituted or unsubstituted C6 to C30 aryl group, a substituted or unsubstituted C1 to C30 alkoxy group, a substituted or unsubstituted C3 to C40 silyl group, or a combination thereof, [0042] each of R is the same or different, [0043] n is an integer of 2 to 10. [0044] Herein “substituted” refers to replacement of at least one hydrogen by deuterium, a cyano group, a nitro group, a halogen-substituted C1 to C10 alkyl group, a C1 to C40 silyl group, a C1 to C30 alkyl group, a C1 to C10 alkylsilyl group, a C6 to C30 arylsilyl group, a C3 to C30 cycloalkyl group, a C2 to C30 heterocycloalkyl group, a C6 to C30 aryl group, or a C1 to C20 alkoxy group.[0045] n may be greater than or equal to 2, all the linking groups may be linked at a meta position, and each substituent, R of the linking groups may be the same or different; 
    PNG
    media_image17.png
    125
    135
    media_image17.png
    Greyscale
corresponds to the claimed 
    PNG
    media_image4.png
    152
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image18.png
    171
    120
    media_image18.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image6.png
    191
    143
    media_image6.png
    Greyscale
, and 
    PNG
    media_image19.png
    134
    163
    media_image19.png
    Greyscale
 corresponds to the claimed 
    PNG
    media_image8.png
    199
    138
    media_image8.png
    Greyscale
).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the chemical formula I material, as described above, for the light emitting layer in the device of PEI as taught by LEE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).
	And, PEI teaches the thin-film transistor comprises a source electrode (see the source electrode 305), a drain electrode (see the drain electrode 301), an activation layer (see the semiconductor active layer 304), and a gate electrode (see the gate electrode 302), and the first electrode of the organic light-emitting device is in electrical contact with one of the source electrode and the drain electrode of the thin-film transistor (see Figs. 4, 3; The anode is in electrical contact with the drain electrode).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726